DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 04/14/2021 for application with case number 16/329296 (filed on 02/28/2019) in which claims 16-30 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16-17, 20-22, and 28-30 currently amended. Claims 16-30 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2016 116 860.2, filed on 09/08/2016.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/28/2019 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant’s arguments filed on 04/14/2021 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §112(b): The rejections of claims 17, 20-22, 29-30 for lack of antecedent basis are withdrawn, as the amended claims filed on 04/14/2021recite proper antecedent basis. 
Regarding the claim Interpretation under 35 USC §112(f): interpretation of claims under 35 USC §112(f), is maintained as recited in the non-final office action mailed on 01/26/2021 because the amended claims filed on 04/14/2021 have failed to address the claim interpretation under §112(f) recited in the non-final office action mailed on 01/26/2021 (see the Non-Final office action Pages 3-5 [outlined below for convenience]).
Regarding the claim rejections under 35 USC §102(a)(1):  Applicant’s arguments regarding the rejections of the claims 16-23, and 25-30 as being clearly anticipated by the prior art of Mayer et al. (PG Pub. No. US 2004/0267411 A1; hereinafter “Mayer”) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“While the rejections may not be agreed with, to facilitate matters, claim 16 has been rewritten to better clarify the presently claimed subject matter by including further features, so that claim 16 of the present case provides a system for operating an autonomously driving … Accordingly, claim 16, as presented, is allowable for these reasons alone, as are its dependent claims. The other independent claims have been rewritten like claim 16, and they are therefore allowable for the same reasons. Accordingly, claims 16 to 30 are allowable” (see Remarks pages 11-15; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to all amended base claims 16, 28, 29, and 30 apparently to overcome the current anticipation rejection under §102(a)(1) as recited in the Non-Final office 
Regarding the claim rejections under 35 USC §103:  Applicant’s arguments regarding the rejections of claim 24 under 35 USC §103 have been fully considered. However, those arguments are not persuasive for the same reasons discussed above.
Applicant asserts that:
“As further regards the obviousness rejections, it is also respectfully submitted that instead of providing a prima facie case of obviousness, the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action ... It is believed and respectfully submitted that the Office Actions to date offer no evidence, but only conclusory hindsight, reconstruction and speculation, which these cases have indicated does not constitute evidence that will support a proper obviousness finding … As further regards all of the obviousness rejections, any Official Notice is respectfully traversed to the extent that it is maintained and it is requested that the Examiner provide specific evidence to establish those assertions and/or contentions that may be supported by the Official Notices under 37 C.F.R. § l.104(d)(2) or otherwise. In particular, it is respectfully requested that the Examiner provide an affidavit and/or that the Examiner provide published information concerning these assertions. This is because the§ 103 rejections are apparently being based on assertions that draw on facts within the personal knowledge of the Examiner, since no support was provided for these otherwise conclusory and unsupported assertions. Accordingly, claims 16 to 30 are allowable” (see Remarks pages 15-17; emphasis added)

The examiner respectfully disagrees. Applicant's arguments regarding the rejections of claim 24 under 35 USC §103 have been fully considered. However, those arguments are not persuasive because the Non-Final office action mailed on 01/26/2021 did not: (1) state, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action, (2) offer no evidence, but only conclusory hindsight, or (3) use any Official Notice. (see Non-Final office action mailed on 01/26/2021 Pages 37-39).
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 recites “(currently Amended)”. It should be “(Previously Presented)”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“vehicle interface module to provide ...” in claims 16, and 28-30.
“driver interface module to provide/ is configured to provide/ perform/ exchange ...” in claims 16, 18, 25-26, and 28-30.
“operator interface module to provide/ is configured to provide/ exchange ...” in claims 16-17, 22-23, and 28-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
The specification describes the hardware structure for implementing the recited functionalities (a)-(c) of the vehicle interface module, the driver interface module and the operator interface module to be particular electronic devices, or controllers that are configured, as a result of installed software, to perform the applicable functions (see Specification Page 2 Lines 26-30 and PG Pub. ¶[0008]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.










Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-23, and 25-30 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2004/0267411 A1 by Mayer et al (hereinafter “Mayer”).

As per claim 16, Mayer teaches a system for operating an autonomously driving commercial vehicle in a restricted area (see Fig. 1, Fig. 2, ¶[0002] &  ¶[0008]: The present invention relates to an automated hauling yard, operating mode yard or a logistics center [restricted area] for trucks [commercial vehicle] which can travel autonomously [autonomously driving]), comprising:
a vehicle interface module to provide an interface for the vehicle (see Fig. 2: drive train interface (21) & transceiver unit (27) [parts of vehicle interface module], and see ¶[0017]: The manual operator control device 19 [part of driver interface module] … is connected at the output end  [part of vehicle interface module] to a drive train interface 21), wherein the restricted area has an entrance, an exit and at least one destination where an action is performable on the commercial vehicle (see Fig. 1: hauling yard (1) & area of land (2), and see ¶[0016]: a hauling yard 1 [restricted area] according to the invention has an area of land 2 which is expediently closed off from the outside [restricted area] …  including at least one incoming vehicle station 3 [entrance], at least one unloading station 4 [destination], at least one maintenance station 5 [destination], at least one loading station 6 [destination] and at least one pickup station 7 [exit]. The specific embodiment shown here also includes a refueling station 40 [destination] and a wash station 8 [destination]);
a driver interface module to provide a communication interface for a driver (see Fig. 2: manual operator control device (19) & operator control elements (20) [parts of driver interface module], and see ¶[0017]: a manual operator control device 19 [part of driver interface module] which is permanently installed in the respective truck 10 and which has operator control elements 20 [part of driver interface module]. The operator control elements 20 can be activated manually by a vehicle driver … The manual operator control device 19 [part of driver interface module] … is connected at the output end [part of vehicle interface module] to a drive train interface 21); and

    PNG
    media_image1.png
    807
    540
    media_image1.png
    Greyscale
Mayer’s Fig. 1
(see Fig. 1: remote control center (9), supervisory computer (39) & transceiver unit (28) [parts of operator interface module], see Fig. 2: operator control elements (25) & transceiver unit (28) [parts operator interface module], and see ¶¶[0016]-[0021]: a remote control center 9 [part of operator interface module] is provided … The first autonomous operator control device 23I is essentially a remote control device 24 which is also equipped with suitable operator control elements 25 which are correspondingly assigned to the individual components 14 to 18 of the drive train 12 … The remote control device 24 is arranged together with the transceiver unit 28 [part of operator interface module], remote from the vehicle, in the remote control center 9 at the hauling yard 1 [restricted area]. As is apparent from FIG. 1, the remote control center 9 can have a plurality of such remote control devices 24 or a plurality of such autonomous operator control devices 23. The remote control devices 24 of the remote control center 9 are expediently connected here to a common transceiver unit 28 [part of operator interface module] which is remote from the vehicle);

    PNG
    media_image2.png
    829
    809
    media_image2.png
    Greyscale
Mayer’s Fig. 2
(see Fig. 2: BV (i.e., Movement Vectors) [information], see ¶¶[0017]-[0020]: The manual operator control device 19  generates a movement vector BV [information] at its output end [part of driver interface module] from the input-end driver request FW and is connected at the output end to a drive train interface 21 [part of vehicle interface module] … Each autonomous operator control device 23 [part of operator interface module] is connected to the drive train interface 21 [part of vehicle interface module] and is also configured in such a way that it can be used to input driver requests FW for the autonomous operating mode of the truck 10 … The remote control device 24 [part of operator interface module] generates again the standardized movement vector BV [information] from the ingoing driver request FW and is connected to the drive train interface 21 via a transceiver arrangement 26. The transceiver arrangement 26 includes a transceiver unit 27 [part of vehicle interface module] which is fixed to the vehicle and is connected to the drive train interface 21, as well as a transceiver unit 28 [part of operator interface module] which is remote from the vehicle and is connected to the remote control device 24, and see ¶[0042]: The truck 10, which travels autonomously, receives the respective instructions (movement vectors BV) [information] from the supervisory computer 39 [part of operator interface module], for example via the transceiver unit 27 [part of vehicle interface module] which is fixed to the vehicle, and can also provide the supervisory computer 39 with information about the current state of the vehicle (for example speed and position). The autonomous operator control device 23 [part of operator interface module] calculates the respectively necessary movement vector BV from the incoming data which represents the respective driver request FW, and from the vehicle position and vehicle orientation which are supplied in particular by the GPS receiver 31. The movement vector BV [information] is then transferred to the drive train 12 via the drive train interface 21 [part of vehicle interface module], and to the control device 22),
(see Fig. 2 & ¶[0020]: The transceiver arrangement 26 [network] expediently operates in a wire free fashion by means of electromagnetic waves),
wherein the vehicle interface module, the driver interface module and the operator interface module are connected via the network to a personal interface module of an employee (see ¶[0009]: After the truck has passed through an unloading station, a maintenance station and a loading station, it is made available for the next journey in an outgoing vehicle station where it can be picked up again by the same vehicle driver [employee] or by another vehicle driver [employee]  … the autonomous travel operating mode can readily be configured in such a way that the transfer of the truck from one station to the next takes place essentially automatically so that personnel are only necessary to supervise orderly processing [personal interface module], and see ¶[0017]: a manual operator control device 19 which is permanently installed in the respective truck 10 and which has operator control elements 20 [personal interface module]. The operator control elements 20 can be activated manually by a vehicle driver [employee] … The manual operator control device 19 … is connected at the output end [part of vehicle interface module] to a drive train interface 21), and
wherein connections are set up from each of the modules to the network, and wherein the connections are set up by a wireless communication among each of the modules (see Fig. 2 & ¶[0020]: The transceiver arrangement 26 expediently operates in a wire free fashion by means of electromagnetic waves [wireless communication]).

As per claim 17, Mayer teaches the system of claim 16, accordingly, the rejection of claim 16 above is incorporated. Mayer further teaches wherein the driver interface module is configured to provide at least one of the following:

performing a handover of the vehicle from the driver to the operator when a connection to the radio infrastructure has been set up or the operator interface module has made a request, 
performing a separation from the operator only when the driver of the vehicle has taken responsibility for the vehicle,
informing or advising the driver of the commercial vehicle of an actual delivery status, in particular based on cargo restrictions, an availability of target cargo terminals and other parameters to help the driver to optimize a speed of transfer, and/or 
receiving/sending a message from/to further subscribers connected to an area infrastructure (Fig. 1, Fig. 2 & ¶¶[0032]-[0039]: The vehicle driver transfers the truck 10 manually to the incoming vehicle station 3. There, the truck 10 is handed over by the vehicle driver to the hauling yard 1. In the process, the vehicle data is transferred manually or by means of a suitable data carrier, or transferred telemetrically to a supervisory computer 39 [operator interface module] of the hauling yard 1 … The supervisory computer 39 forms a coordinating central control point of the hauling yard 1 according to the invention. It actuates the respective truck 10, for example by means of radio).

As per claim 18, Mayer teaches the system of claim 16, accordingly, the rejection of claim 16 above is incorporated. Mayer further teaches wherein the driver interface module is configured to provide information about at least one of the following:
an availability of known infrastructures of the area,
a connection status to an area infrastructure from the vehicle interface module and/or the driver interface module,
identification of a responsibility for the commercial vehicle,
a probable completion time for the action on the commercial vehicle,

a load and instructions for a successful delivery, in particular about an intended delivery time and about an estimated delivery time, and/or
actions that have been performed during autonomous driving, in particular period in the restricted area, period at the loading stations or other destinations traveled to by the commercial vehicle, waiting times since loading finished, errors that have occurred, dangerous situations that have occurred during autonomous operation, or events during an acceptance or handover and status information for the vehicle (see ¶[0009]: After the truck has passed through an unloading station, a maintenance station and a loading station, it is made available for the next journey in an outgoing vehicle station where it can be picked up again by the same vehicle driver or by another vehicle driver, see ¶[0032]: the vehicle data is transferred manually or by means of a suitable data carrier, or transferred telemetrically to a supervisory computer 39 of the hauling yard 1. This vehicle data contains, in particular, a vehicle identification code and a payload identification code [identification of a responsibility], see Fig. 1: Outgoing vehicle station 7 [envisaged position of the commercial vehicle for returning], see [0009]: After the truck has passed through an unloading station, a maintenance station and a loading station, it is made available for the next journey in an outgoing vehicle station where it can be picked up again by the same vehicle driver or by another vehicle driver, and see ¶[0036]: After the loading operation, the truck 10 is ready for a new run to a new destination and is firstly transferred autonomously from the loading station 6 to the outgoing vehicle station 7).

As per claim 19, Mayer teaches the system of claim 16, accordingly, the rejection of claim 16 above is incorporated. Mayer further teaches wherein an employee with a personal interface module works in the restricted area, and wherein at least one of the interface modules is (see ¶[0009]: After the truck has passed through an unloading station, a maintenance station and a loading station, it is made available for the next journey in an outgoing vehicle station where it can be picked up again by the same vehicle driver [employee] or by another vehicle driver [employee]  … the autonomous travel operating mode can readily be configured in such a way that the transfer of the truck from one station to the next takes place essentially automatically so that personnel are only necessary to supervise orderly processing [personal interface module], and see ¶[0017]: a manual operator control device 19 which is permanently installed in the respective truck 10 and which has operator control elements 20 [personal interface module]. The operator control elements 20 can be activated manually by a vehicle driver [employee] … The manual operator control device 19 … is connected at the output end [part of vehicle interface module] to a drive train interface 21).

As per claim 20, Mayer teaches the system of claim 16, accordingly, the rejection of claim 16 above is incorporated. Mayer further teaches wherein the personal interface module is configured to provide at least one of the following:
permitting the employee to start, interrupt or complete an action on an available commercial vehicle, in particular by using a physical or software-implemented switch or button,
requesting more time to complete an action if the action is not complete-able in a predetermined time frame defined by the operator, in particular by using a physical or software-implemented switch or button,
return of the commercial vehicle to the operator to initiate further autonomous actions, receiving/sending messages from/to further subscribers connected to an area infrastructure,
allowing tracking of cargo parts, in particular when the personal interface module is integrated into an operator system, using an individual cargo identification, and/or
(see ¶[0017]: a manual operator control device 19 which is permanently installed in the respective truck 10 and which has operator control elements 20. The operator control elements 20 can be activated manually by a vehicle driver [permitting the employee to start] … The manual operator control device 19 … is connected at the output end to a drive train interface 21, and see ¶¶[0032]-[0039]: The vehicle driver transfers the truck 10 manually to the incoming vehicle station 3. There, the truck 10 is handed over by the vehicle driver to the hauling yard 1. In the process, the vehicle data is transferred manually or by means of a suitable data carrier, or transferred telemetrically to a supervisory computer 39 of the hauling yard 1. This vehicle data contains, in particular, a vehicle identification code and a payload identification code [cargo information] … The supervisory computer 39 forms a coordinating central control point of the hauling yard 1 according to the invention. It actuates the respective truck 10, for example by means of radio).

As per claim 21, Mayer teaches the system of claim 16, accordingly, the rejection of claim 16 above is incorporated. Mayer further teaches wherein the personal interface module is configured to provide information about at least one of the following:
a list of employees available for an action, who perform an action or have completed an action,
target times for each vehicle on which actions are being performed,
about a connection state to an area infrastructure, wherein the connection state is provided to the vehicle interface module and/or to the driver interface module, and/or
load to be loaded onto or unloaded from the vehicle, in particular with an indication of a source, a destination and/or of special instructions (see ¶[0009]: After the truck has passed through an unloading station, a maintenance station and a loading station, it is made available for the next journey in an outgoing vehicle station where it can be picked up again by the same vehicle driver or by another vehicle driver [employees] … the autonomous travel operating mode can readily be configured in such a way that the transfer of the truck from one station to the next takes place essentially automatically so that personnel are only necessary to supervise orderly processing [personal interface module], and see ¶[0017]: a manual operator control device 19 which is permanently installed in the respective truck 10 and which has operator control elements 20 [personal interface module]. The operator control elements 20 can be activated manually by a vehicle driver [employee] … The manual operator control device 19 … is connected at the output end [part of vehicle interface module] to a drive train interface 21, and see ¶¶[0032]-[0039]: The vehicle driver transfers the truck 10 manually to the incoming vehicle station 3. There, the truck 10 is handed over by the vehicle driver to the hauling yard 1. In the process, the vehicle data is transferred manually or by means of a suitable data carrier, or transferred telemetrically to a supervisory computer 39 of the hauling yard 1. This vehicle data contains, in particular, a vehicle identification code and a payload identification [load] code … The supervisory computer 39 forms a coordinating central control point of the hauling yard 1 according to the invention. It actuates the respective truck 10, for example by means of radio).

As per claim 22, Mayer teaches the system of claim 16, accordingly, the rejection of claim 16 above is incorporated. Mayer further teaches, wherein the operator interface module is configured to provide at least one of the following:
providing connections to the commercial vehicle, the driver interface module and/or the personal interface module,
permitting or performing a manual or automatic handover of responsibility for the commercial vehicle,

allowing download of cartographic data of the restricted area and production or download of an optimum routing to destinations for an autonomously driving commercial vehicle,
setting of a manual target time or production of an automatic target time for at least one condition of the action on the vehicle,
allowing manual or automatic starting and ending of actions for the commercial vehicle,
handling information obtained from the personal interface module of an employee to update a vehicle state and an elapsed and a remaining period for each vehicle in the restricted
area,
transferring a manual or automatic handover of responsibility for the commercial vehicle to the driver on a request from the driver, and/or
permitting sending and receiving of messages from subscribers connected to an area infrastructure (see ¶¶[0017]-[0020]: The manual operator control device 19 generates a movement vector BV [information] at its output end [part of driver interface module] from the input-end driver request FW and is connected at the output end to a drive train interface 21 [part of vehicle interface module] … Each autonomous operator control device 23 [part of operator interface module] is connected to the drive train interface 21 [part of vehicle interface module] and is also configured in such a way that it can be used to input driver requests FW for the autonomous operating mode of the truck 10 … The remote control device 24 [part of operator interface module] generates again the standardized movement vector BV [information] from the ingoing driver request FW and is connected to the drive train interface 21 via a transceiver arrangement 26. The transceiver arrangement 26 includes a transceiver unit 27 [part of vehicle interface module] which is fixed to the vehicle and is connected to the drive train interface 21, as well as a transceiver unit 28 [part of operator interface module] which is remote from the vehicle and is connected to the remote control device 24, and see Fig. 1, Fig. 2 & ¶¶[0032]-[0039]: The vehicle driver transfers the truck 10 manually to the incoming vehicle station 3. There, the truck 10 is handed over by the vehicle driver to the hauling yard 1. In the process, the vehicle data is transferred manually or by means of a suitable data carrier, or transferred telemetrically to a supervisory computer 39 of the hauling yard 1 … The supervisory computer 39 forms a coordinating central control point of the hauling yard 1 according to the invention. It actuates the respective truck 10, for example by means of radio).

As per claim 23, Mayer teaches the system of claim 16, accordingly, the rejection of claim 16 above is incorporated. Mayer further teaches, wherein the operator interface module is configured to provide information about at least one of the following:
a connection state of each vehicle within the restricted area,
an operating state of each vehicle in the restricted area,
a position and direction of each vehicle on a graphical map of the restricted area,
sensor signals transmitted by the vehicle that relate to an overview and/or a front view and/or from another perspective,
a series or order of destinations for each vehicle,
an elapsed and a probably remaining time and a finishing time at a destination for an action for the vehicle in the restricted area, and/or
an actual cargo of each directly or indirectly controlled vehicle (see Fig. 1, Fig. 2 & ¶¶[0022]-[0029]: According to FIG. 2, the second autonomous operator control device 23n can have at least one path calculating device 29 and at least one orientation and position-determining device 30 which is connected thereto … the device 30 for determining the orientation and position is configured in such a way that it determines only the relative orientation and position [position and direction] of the truck 10 with respect to the next traveled to station [destination] of the hauling yard 1 [restricted area] … the sequence of movement [order of destinations] vectors BV … which are generated by the path-calculating device 29 guide the truck 10 to the next station of the hauling yard 1 to be traveled to when they are processed by the drive train 12 … the device 30 for determining the orientation and position  [position and direction] can then be composed of a sensor system which operates [sensor signals] with a plurality of sensors which are distributed on the area of land 2 of the hauling yard 1, which sensors permit the orientation and position of the trucks 10 which are moved on the area of land 2 to be determined. In particular, the sensor system can operate according to the radar principle [overview and/or a front view and/or from another perspective] … the orientation and position determining device can have an image-recognition device 33 which operates with at least one camera 34. Camera images are generated using the cameras 34 and then compared with stored images of the hauling yard 1 [a graphical map of the restricted area]. From this comparison it is then possible to determine the current orientation and position [position and direction] of the truck 10 within the hauling yard 1 … sensor system 41 which comprises a plurality of sensors 38 … determine critical distances between the truck 10 and obstacles and take them into account during the calculation of the movement vectors BV, and see ¶[0042]: The autonomous operator control device 23 [part of operator interface module] calculates the respectively necessary movement vector BV from the incoming data which represents the respective driver request FW, and from the vehicle position and vehicle orientation which are supplied in particular by the GPS receiver 31. The movement vector BV [information] is then transferred to the drive train 12 [part of interface module] via the drive train interface 21, and to the control device 22).

As per claim 25, Mayer teaches the system of claim 16, accordingly, the rejection of claim 16 above is incorporated. 
(see Fig. 2 & ¶[0026]: A device 30-fixed to the vehicle-for determining the orientation and position can operate, for example, with a satellite navigation receiver 31 which is mounted on the truck 10. The satellite navigation receiver 31 is expediently a GPS receiver. A higher degree of accuracy for the determination of position can be obtained using a DGPS (differential GPS) receiver which interacts with a terrestrial DGPS reference station 32 which, according to FIG. 1, is expediently arranged at the hauling yard 1).

As per claim 26, Mayer teaches the system of claim 16, accordingly, the rejection of claim 16 above is incorporated. 
Mayer further teaches wherein the driver interface module is configured to perform an Internet-based communication with target cargo terminals while the vehicle with the cargo is moving to achieve optimization for the flow of cargo at the target cargo terminals (see ¶[0032]: The vehicle driver transfers the truck 10 manually to the incoming vehicle station 3. There, the truck 10 is handed over by the vehicle driver to the hauling yard 1. In the process, the vehicle data is transferred manually or by means of a suitable data carrier [Internet-based communication], or transferred telemetrically to a supervisory computer 39 of the hauling yard 1).

As per claim 27, Mayer teaches the system of claim 16, accordingly, the rejection of claim 16 above is incorporated. 
Mayer further teaches wherein the interface modules include at least one of the following components or are integrated therewith: a computer unit, a cellphone, a tablet, a mobile electronic device and a radio network unit configured to cover at least the restricted area (see Fig. 1: supervisory computer (39) & remote control device (24), see Fig. 2: remote control device (24), and see ¶¶[0032]-[0039]: The vehicle driver transfers the truck 10 manually to the incoming vehicle station 3. There, the truck 10 is handed over by the vehicle driver to the hauling yard 1. In the process, the vehicle data is transferred manually or by means of a suitable data carrier, or transferred telemetrically to a supervisory computer 39 [computer unit] of the hauling yard 1 … The supervisory computer 39 forms a coordinating central control point of the hauling yard 1 according to the invention. It actuates the respective truck 10, for example by means of radio [radio network unit]).

As per claim 28, A management system (see Fig. 1, Fig. 2 & ¶[0039]: supervisory computer 39 forms a coordinating central control point of the hauling yard 1 according to the invention … It actuates the respective truck 10, and can issue all the necessary instruction), comprising:
at least one system for operating an autonomously driving commercial vehicle in a restricted area (see Fig. 1, Fig. 2, ¶[0002] &  ¶[0008]: The present invention relates to an automated hauling yard [restricted area], operating mode yard or a logistics center for trucks [commercial vehicle] which can travel autonomously), including:
a vehicle interface module to provide an interface for the vehicle (see Fig. 2: drive train interface (21) & transceiver unit (27) [ parts of vehicle interface module], and see ¶[0017]: The manual operator control device 19 [part of driver interface module] … is connected at the output end  [part of vehicle interface module] to a drive train interface 21), wherein the restricted area has an entrance, an exit and at least one destination where an action is performable on the commercial vehicle (see Fig. 1: hauling yard (1) & area of land (2), and see ¶[0016]: a hauling yard 1 [restricted area] according to the invention has an area of land 2 which is expediently closed off from the outside [restricted area] …  including at least one incoming vehicle station 3 [entrance], at least one unloading station 4 [destination], at least one maintenance station 5 [destination], at least one loading station 6 [destination] and at least one pickup station 7 [exit]. The specific embodiment shown here also includes a refueling station 40 [destination] and a wash station 8 [destination]);
a driver interface module to provide a communication interface for a driver (see Fig. 2: manual operator control device (19) & operator control elements (20) [parts of driver interface module], and see ¶[0016]: a manual operator control device 19 which is permanently installed in the respective truck 10 and which has operator control elements 20 [part of driver interface module]. The operator control elements 20 can be activated manually by a vehicle driver); and
an operator interface module to provide a communication interface for an operator of the restricted area (see Fig. 1: remote control center (9) & transceiver unit (28) [parts of operator interface module], see Fig. 2: remote control device (23), operator control elements (25) & transceiver unit (28) [parts operator interface module], and see ¶¶[0016]-[0021]: a remote control center 9 is provided … The first autonomous operator control device 23I is essentially a remote control device 24 which is also equipped with suitable operator control elements 25 which are correspondingly assigned to the individual components 14 to 18 of the drive train 12 … The remote control device 24 is arranged together with the transceiver unit 28 [part of operator interface module], remote from the vehicle, in the remote control center 9 at the hauling yard 1 [restricted area]. As is apparent from FIG. 1, the remote control center 9 can have a plurality of such remote control devices 24 or a plurality of such autonomous operator control devices 23. The remote control devices 24 of the remote control center 9 are expediently connected here to a common transceiver unit 28 [part of operator interface module] which is remote from the vehicle);
wherein the vehicle interface module, the driver interface module and the operator interface module are configured to exchange information with one another (see Fig. 2: BV (movement vectors) [information], see ¶¶[0017]-[0020]: The manual operator control device 19  generates a movement vector BV [information] at its output end [part of driver interface from the input-end driver request FW and is connected at the output end to a drive train interface 21 [part of vehicle interface module] … Each autonomous operator control device 23 [part of operator interface module] is connected to the drive train interface 21 [part of vehicle interface module] and is also configured in such a way that it can be used to input driver requests FW for the autonomous operating mode of the truck 10 … The remote control device 24 generates again the standardized movement vector BV [information] from the ingoing driver request FW and is connected to the drive train interface 21 via a transceiver arrangement 26. The transceiver arrangement 26 includes a transceiver unit 27 [part of vehicle interface module] which is fixed to the vehicle and is connected to the drive train interface 21, as well as a transceiver unit 28 [part of operator interface module] which is remote from the vehicle and is connected to the remote control device 24, and see ¶[0042]: The truck 10, which travels autonomously, receives the respective instructions (movement vectors BV) [information] from the supervisory computer 39, for example via the transceiver unit 27 [part of vehicle interface module] which is fixed to the vehicle, and can also provide the supervisory computer 39 with information about the current state of the vehicle (for example speed and position). The autonomous operator control device 23 [part of operator interface module] calculates the respectively necessary movement vector BV from the incoming data which represents the respective driver request FW, and from the vehicle position and vehicle orientation which are supplied in particular by the GPS receiver 31. The movement vector BV [information] is then transferred to the drive train 12 via the drive train interface 21 [part of vehicle interface module], and to the control device 22), 
wherein the driver interface module and the operator interface module are connected to one another via a network (see Fig. 2 & ¶[0020]: The transceiver arrangement 26 [network] expediently operates in a wire free fashion by means of electromagnetic waves),
wherein the vehicle interface module, the driver interface module and the operator interface module are connected via the network to a personal interface module of an employee (see ¶[0009]: After the truck has passed through an unloading station, a maintenance station and a loading station, it is made available for the next journey in an outgoing vehicle station where it can be picked up again by the same vehicle driver [employee] or by another vehicle driver [employee]  … the autonomous travel operating mode can readily be configured in such a way that the transfer of the truck from one station to the next takes place essentially automatically so that personnel are only necessary to supervise orderly processing [personal interface module], and see ¶[0017]: a manual operator control device 19 which is permanently installed in the respective truck 10 and which has operator control elements 20 [personal interface module]. The operator control elements 20 can be activated manually by a vehicle driver [employee] … The manual operator control device 19 … is connected at the output end [part of vehicle interface module] to a drive train interface 21), and
wherein connections are set up from each of the modules to the network, and wherein the connections are set up by a wireless communication among each of the modules (see Fig. 2 & ¶[0020]: The transceiver arrangement 26 expediently operates in a wire free fashion by means of electromagnetic waves [wireless communication]);
a cargo management (see Fig. 1: The supervisory computer (39)); and
an interface for a monitoring person (see Fig. 1 & Fig. 2: remote control device (23));
wherein the management system is configured to provide at least one of the following:
automatically determining destinations, based on the precise flow of cargo and the location of a given cargo terminal, so as to optimize a time that a commercial vehicle spends at a cargo terminal, and/or
providing information on the interface so as to allow monitoring of the multiple restricted areas, including commercial vehicles autonomously operating therein, by the monitoring person (see Fig. 1 & ¶[0039]: The supervisory computer 39 forms a coordinating central control point of the hauling yard 1 according to the invention. It actuates the respective truck 10, for example by means of radio, and can issue all the necessary instructions to the automated wash station 8 and to the automated refueling station 40, and administers the handling of containers [cargo] in the loading station 4 and the unloading station 6, and see and see ¶[0042]: The truck 10, which travels autonomously, receives the respective instructions (movement vectors BV) [information] from the supervisory computer 39, for example via the transceiver unit 27 [part of vehicle interface module] which is fixed to the vehicle, and can also provide the supervisory computer 39 with information about the current state of the vehicle (for example speed and position). The autonomous operator control device 23 calculates the respectively necessary movement vector BV from the incoming data which represents the respective driver request FW, and from the vehicle position and vehicle orientation which are supplied in particular by the GPS receiver 31. The movement vector BV [information] is then transferred to the drive train 12 via the drive train interface 21 [part of vehicle interface module], and to the control device 22).

As per claim 29, Mayer teaches a method for operating an autonomously driving commercial vehicle in a restricted area (see Fig. 1, Fig. 2, ¶[0002] &  ¶[0008]: The present invention relates to an automated hauling yard [restricted area], operating mode yard or a logistics center for trucks [commercial vehicle] which can travel autonomously), the method comprising:
setting up a connection between a vehicle interface module, a driver interface module and an operator interface module of a system (see Fig. 2: BV (movement vectors) [information], see ¶¶[0017]-[0020]: The manual operator control device 19  generates a movement vector BV [information] at its output end [part of driver interface module] from the input-end driver request FW and is connected at the output end to a drive train interface 21 [part of vehicle interface module] … Each autonomous operator control device 23 [part of operator interface module] is connected to the drive train interface 21 [part of vehicle interface module] and is also configured in such a way that it can be used to input driver requests FW for the autonomous operating mode of the truck 10 … The remote control device 24 [part of operator interface module] generates again the standardized movement vector BV [information] from the ingoing driver request FW and is connected to the drive train interface 21 via a transceiver arrangement 26. The transceiver arrangement 26 includes a transceiver unit 27 [part of vehicle interface module] which is fixed to the vehicle and is connected to the drive train interface 21, as well as a transceiver unit 28 [part of operator interface module] which is remote from the vehicle and is connected to the remote control device 24, and see ¶[0042]: The truck 10, which travels autonomously, receives the respective instructions (movement vectors BV) [information] from the supervisory computer 39 [part of operator interface module], for example via the transceiver unit 27 [part of vehicle interface module] which is fixed to the vehicle, and can also provide the supervisory computer 39 with information about the current state of the vehicle (for example speed and position). The autonomous operator control device 23 [part of operator interface module] calculates the respectively necessary movement vector BV from the incoming data which represents the respective driver request FW, and from the vehicle position and vehicle orientation which are supplied in particular by the GPS receiver 31. The movement vector BV [information] is then transferred to the drive train 12 via the drive train interface 21 [part of vehicle interface module], and to the control device 22), wherein the system for operating an autonomously driving commercial vehicle in a restricted area, includes:
a vehicle interface module to provide an interface for the vehicle (see Fig. 2: drive train interface (21) & transceiver unit (27) [ parts of vehicle interface module], and see ¶[0017]: The manual operator control device 19 [part of driver interface module] … is connected at the output end  [part of vehicle interface module] to a drive train interface 21), wherein the restricted area has an entrance, an exit and at least one destination where an action is performable on the commercial vehicle (see Fig. 1: hauling yard (1) & area of land (2), and see ¶[0016]: a hauling yard 1 [restricted area] according to the invention has an area of land 2 which is expediently closed off from the outside [restricted area] …  including at least one incoming vehicle station 3 [entrance], at least one unloading station 4 [destination], at least one maintenance station 5 [destination], at least one loading station 6 [destination] and at least one pickup station 7 [exit]. The specific embodiment shown here also includes a refueling station 40 [destination] and a wash station 8 [destination]);
the driver interface module to provide a communication interface for a driver (see Fig. 2: manual operator control device (19) & operator control elements (20) [parts of driver interface module], and see ¶[0016]: a manual operator control device 19 which is permanently installed in the respective truck 10 and which has operator control elements 20 [part of driver interface module]. The operator control elements 20 can be activated manually by a vehicle driver); and
the operator interface module to provide a communication interface for an operator of the restricted area (see Fig. 1: remote control center (9), remote control device (23), transceiver unit (28) & supervisory computer (39) [parts of operator interface module], see Fig. 2: remote control device (23), operator control elements (25) & transceiver unit (28) [parts operator interface module], and see ¶¶[0016]-[0021]: a remote control center 9 is provided … The first autonomous operator control device 23I is essentially a remote control device 24 which is also equipped with suitable operator control elements 25 which are correspondingly assigned to the individual components 14 to 18 of the drive train 12 … The remote control device 24 is arranged together with the transceiver unit 28 [part of operator interface module], remote from the vehicle, in the remote control center 9 at the hauling yard 1 [restricted area]. As is apparent from FIG. 1, the remote control center 9 can have a plurality of such remote control devices 24 or a plurality of such autonomous operator control devices 23. The remote control devices 24 of the remote control center 9 are expediently connected here to a common transceiver unit 28 [part of operator interface module] which is remote from the vehicle);
(see Fig. 2: BV (movement vectors) [information], see ¶¶[0017]-[0020]: The manual operator control device 19  generates a movement vector BV [information] at its output end [part of driver interface module] from the input-end driver request FW and is connected at the output end to a drive train interface 21 [part of vehicle interface module] … Each autonomous operator control device 23 [part of operator interface module] is connected to the drive train interface 21 [part of vehicle interface module] and is also configured in such a way that it can be used to input driver requests FW for the autonomous operating mode of the truck 10 … The remote control device 24 [part of operator interface module] generates again the standardized movement vector BV [information] from the ingoing driver request FW and is connected to the drive train interface 21 via a transceiver arrangement 26. The transceiver arrangement 26 includes a transceiver unit 27 [part of vehicle interface module] which is fixed to the vehicle and is connected to the drive train interface 21, as well as a transceiver unit 28 [part of operator interface module] which is remote from the vehicle and is connected to the remote control device 24, and see ¶[0042]: The truck 10, which travels autonomously, receives the respective instructions (movement vectors BV) [information] from the supervisory computer 39 [part of operator interface module], for example via the transceiver unit 27 [part of vehicle interface module] which is fixed to the vehicle, and can also provide the supervisory computer 39 with information about the current state of the vehicle (for example speed and position). The autonomous operator control device 23 [part of operator interface module] calculates the respectively necessary movement vector BV from the incoming data which represents the respective driver request FW, and from the vehicle position and vehicle orientation which are supplied in particular by the GPS receiver 31. The movement vector BV [information] is then transferred to the drive train 12 via the drive train interface 21 [part of vehicle interface module], and to the control device 22),
(see Fig. 2 & ¶[0020]: The transceiver arrangement 26 [network] expediently operates in a wire free fashion by means of electromagnetic waves),
wherein the vehicle interface module, the driver interface module and the operator interface module are connected via the network to a personal interface module of an employee (see ¶[0009]: After the truck has passed through an unloading station, a maintenance station and a loading station, it is made available for the next journey in an outgoing vehicle station where it can be picked up again by the same vehicle driver [employee] or by another vehicle driver [employee]  … the autonomous travel operating mode can readily be configured in such a way that the transfer of the truck from one station to the next takes place essentially automatically so that personnel are only necessary to supervise orderly processing [personal interface module], and see ¶[0017]: a manual operator control device 19 which is permanently installed in the respective truck 10 and which has operator control elements 20 [personal interface module]. The operator control elements 20 can be activated manually by a vehicle driver [employee] … The manual operator control device 19 … is connected at the output end [part of vehicle interface module] to a drive train interface 21), and
wherein connections are set up from each of the modules to the network, and wherein the connections are set up by a wireless communication among each of the modules (see Fig. 2 & ¶[0020]: The transceiver arrangement 26 expediently operates in a wire free fashion by means of electromagnetic waves [wireless communication]);
performing at least one function or providing at least one piece of information by the driver interface module of the system, wherein the driver interface module is configured to provide at least one of the following:
setting up a connection to the operator when a radio infrastructure of the area has been detected,

informing or advising the driver of the commercial vehicle of an actual delivery status, in particular based on cargo restrictions, an availability of target cargo terminals and other parameters to help the driver to optimize a speed of transfer, and/or
receiving/sending a message from/to further subscribers connected to an area infrastructure (Fig. 1, Fig. 2 & ¶¶[0032]-[0039]: The vehicle driver transfers the truck 10 manually to the incoming vehicle station 3. There, the truck 10 is handed over by the vehicle driver to the hauling yard 1. In the process, the vehicle data is transferred manually or by means of a suitable data carrier, or transferred telemetrically to a supervisory computer 39 of the hauling yard 1 … The supervisory computer 39 forms a coordinating central control point of the hauling yard 1 according to the invention. It actuates the respective truck 10, for example by means of radio);
performing at least one function or providing at least one piece of information by the operator interface module of the system, wherein the operator interface module is configured to provide information about at least one of the following:
a connection state of each vehicle within the restricted area,
an operating state of each vehicle in the restricted area,
a position and direction of each vehicle on a graphical map of the restricted area,
sensor signals transmitted by the vehicle that relate to an overview and/or a front view and/or from another perspective,
a series or order of destinations for each vehicle,
an elapsed and a probably remaining time and a finishing time at a destination for
an action for the vehicle in the restricted area, and/or
(see Fig. 1, Fig. 2 & ¶¶[0022]-[0029]: According to FIG. 2, the second autonomous operator control device 23n can have at least one path calculating device 29 and at least one orientation and position-determining device 30 which is connected thereto … the device 30 for determining the orientation and position is configured in such a way that it determines only the relative orientation and position [position and direction] of the truck 10 with respect to the next traveled to station [destination] of the hauling yard 1 [restricted area] … the sequence of movement [series or order of destinations] vectors BV … which are generated by the path-calculating device 29 guide the truck 10 to the next station of the hauling yard 1 to be traveled to when they are processed by the drive train 12 … the device 30 for determining the orientation and position  [position and direction] can then be composed of a sensor system which operates [sensor signals] with a plurality of sensors which are distributed on the area of land 2 of the hauling yard 1, which sensors permit the orientation and position of the trucks 10 which are moved on the area of land 2 to be determined. In particular, the sensor system can operate according to the radar principle [overview and/or a front view and/or from another perspective] … the orientation and position determining device can have an image-recognition device 33 which operates with at least one camera 34. Camera images are generated using the cameras 34 and then compared with stored images of the hauling yard 1 [a graphical map of the restricted area]. From this comparison it is then possible to determine the current orientation and position [position and direction] of the truck 10 within the hauling yard 1 … sensor system 41 which comprises a plurality of sensors 38 … determine critical distances between the truck 10 and obstacles and take them into account during the calculation of the movement vectors BV, and see ¶[0042]: The autonomous operator control device 23 [part of operator interface module] calculates the respectively necessary movement vector BV from the incoming data which represents the respective driver request FW, and from the vehicle position and vehicle orientation which are supplied in particular by the GPS receiver 31. The movement vector BV [information] is then transferred to the drive train 12 [part of interface module] via the drive train interface 21, and to the control device 22).

As per claim 30, Mayer teaches a non-transitory computer readable medium having a computer program, which is executable by a processor (see Fig. 1, Fig. 2 & ¶[0039]: supervisory computer 39 forms a coordinating central control point of the hauling yard 1 according to the invention … It actuates the respective truck 10, and can issue all the necessary instruction [program]), comprising:
a program code arrangement having program code for operating an autonomously driving commercial vehicle in a restricted area (see Fig. 1, Fig. 2, ¶[0002], ¶[0008] & ¶[0039]: supervisory computer 39 forms a coordinating central control point of the hauling yard 1 [restricted area] according to the invention … It actuates the respective truck 10 [autonomously driving commercial vehicle], and can issue all the necessary instruction [program code]), by performing the following:
setting up a connection between a vehicle interface module, a driver interface module and an operator interface module of a system (see Fig. 2: BV (movement vectors) [information], see ¶¶[0017]-[0020]: The manual operator control device 19  generates a movement vector BV [information] at its output end [part of driver interface module] from the input-end driver request FW and is connected at the output end to a drive train interface 21 [part of vehicle interface module] … Each autonomous operator control device 23 [part of operator interface module] is connected to the drive train interface 21 [part of vehicle interface module] and is also configured in such a way that it can be used to input driver requests FW for the autonomous operating mode of the truck 10 … The remote control device 24 [part of operator interface module] generates again the standardized movement vector BV [information] from the ingoing driver request FW and is connected to the drive train interface 21 via a transceiver arrangement 26. The transceiver arrangement 26 includes a transceiver unit 27 [part of vehicle interface module] which is fixed to the vehicle and is connected to the drive train interface 21, as well as a transceiver unit 28 [part of operator interface module] which is remote from the vehicle and is connected to the remote control device 24, and see ¶[0042]: The truck 10, which travels autonomously, receives the respective instructions (movement vectors BV) [information] from the supervisory computer 39 [part of operator interface module], for example via the transceiver unit 27 [part of vehicle interface module] which is fixed to the vehicle, and can also provide the supervisory computer 39 with information about the current state of the vehicle (for example speed and position). The autonomous operator control device 23 [part of operator interface module] calculates the respectively necessary movement vector BV from the incoming data which represents the respective driver request FW, and from the vehicle position and vehicle orientation which are supplied in particular by the GPS receiver 31. The movement vector BV [information] is then transferred to the drive train 12 via the drive train interface 21 [part of vehicle interface module], and to the control device 22), wherein the system for operating an autonomously driving commercial vehicle in a restricted area, includes:
a vehicle interface module to provide an interface for the vehicle (see Fig. 2: drive 
train interface (21) & transceiver unit (27) [ parts of vehicle interface module], and see ¶[0017]: The manual operator control device 19 [part of driver interface module] … is connected at the output end  [part of vehicle interface module] to a drive train interface 21), wherein the restricted area has an entrance, an exit and at least one destination where an action is performable on the commercial vehicle (see Fig. 1: hauling yard (1) & area of land (2), and see ¶[0016]: a hauling yard 1 [restricted area] according to the invention has an area of land 2 which is expediently closed off from the outside [restricted area] …  including at least one incoming vehicle station 3 [entrance], at least one unloading station 4 [destination], at least one maintenance station 5 [destination], at least one loading station 6 [destination] and at least one pickup station 7 [exit]. The specific embodiment shown here also includes a refueling station 40 [destination] and a wash station 8 [destination]);
the driver interface module to provide a communication interface for a driver (see Fig. 
2: manual operator control device (19) & operator control elements (20) [parts of driver interface module], and see ¶[0016]: a manual operator control device 19 which is permanently installed in the respective truck 10 and which has operator control elements 20 [part of driver interface module]. The operator control elements 20 can be activated manually by a vehicle driver); and
the operator interface module to provide a communication interface for an operator of the restricted area (see Fig. 1: remote control center (9), remote control device (23), 
transceiver unit (28) & supervisory computer (39) [parts of operator interface module], see Fig. 2: remote control device (23), operator control elements (25) & transceiver unit (28) [parts operator interface module], and see ¶¶[0016]-[0021]: a remote control center 9 is provided … The first autonomous operator control device 23I is essentially a remote control device 24 which is also equipped with suitable operator control elements 25 which are correspondingly assigned to the individual components 14 to 18 of the drive train 12 … The remote control device 24 is arranged together with the transceiver unit 28 [part of operator interface module], remote from the vehicle, in the remote control center 9 at the hauling yard 1 [restricted area]. As is apparent from FIG. 1, the remote control center 9 can have a plurality of such remote control devices 24 or a plurality of such autonomous operator control devices 23. The remote control devices 24 of the remote control center 9 are expediently connected here to a common transceiver unit 28 [part of operator interface module] which is remote from the vehicle);
wherein the vehicle interface module, the driver interface module and the operator interface module are configured to exchange information with one another (see Fig. 2: BV 
(movement vectors) [information], see ¶¶[0017]-[0020]: The manual operator control device 19  generates a movement vector BV [information] at its output end [part of driver interface module] from the input-end driver request FW and is connected at the output end to a drive train interface 21 [part of vehicle interface module] … Each autonomous operator control device 23 [part of operator interface module] is connected to the drive train interface 21 [part of vehicle interface module] and is also configured in such a way that it can be used to input driver requests FW for the autonomous operating mode of the truck 10 … The remote control device 24 [part of operator interface module] generates again the standardized movement vector BV [information] from the ingoing driver request FW and is connected to the drive train interface 21 via a transceiver arrangement 26. The transceiver arrangement 26 includes a transceiver unit 27 [part of vehicle interface module] which is fixed to the vehicle and is connected to the drive train interface 21, as well as a transceiver unit 28 [part of operator interface module] which is remote from the vehicle and is connected to the remote control device 24, and see ¶[0042]: The truck 10, which travels autonomously, receives the respective instructions (movement vectors BV) [information] from the supervisory computer 39 [part of operator interface module], for example via the transceiver unit 27 [part of vehicle interface module] which is fixed to the vehicle, and can also provide the supervisory computer 39 with information about the current state of the vehicle (for example speed and position). The autonomous operator control device 23 [part of operator interface module] calculates the respectively necessary movement vector BV from the incoming data which represents the respective driver request FW, and from the vehicle position and vehicle orientation which are supplied in particular by the GPS receiver 31. The movement vector BV [information] is then transferred to the drive train 12 via the drive train interface 21 [part of vehicle interface module], and to the control device 22),
(see Fig. 2 & ¶[0020]: The transceiver arrangement 26 [network] expediently operates in a wire free fashion by means of electromagnetic waves),
wherein the vehicle interface module, the driver interface module and the operator interface module are connected via the network to a personal interface module of an employee (see ¶[0009]: After the truck has passed through an unloading station, a maintenance station and a loading station, it is made available for the next journey in an outgoing vehicle station where it can be picked up again by the same vehicle driver [employee] or by another vehicle driver [employee]  … the autonomous travel operating mode can readily be configured in such a way that the transfer of the truck from one station to the next takes place essentially automatically so that personnel are only necessary to supervise orderly processing [personal interface module], and see ¶[0017]: a manual operator control device 19 which is permanently installed in the respective truck 10 and which has operator control elements 20 [personal interface module]. The operator control elements 20 can be activated manually by a vehicle driver [employee] … The manual operator control device 19 … is connected at the output end [part of vehicle interface module] to a drive train interface 21), and
wherein connections are set up from each of the modules to the network, and wherein the connections are set up by a wireless communication among each of the modules (see Fig. 2 & ¶[0020]: The transceiver arrangement 26 expediently operates in a wire free fashion by means of electromagnetic waves [wireless communication]);
performing at least one function or providing at least one piece of information by the driver interface module of the system, wherein the driver interface module is configured to provide at least one of the following:
setting up a connection to the operator when a radio infrastructure of the area has been detected,

performing a separation from the operator only when the driver of the vehicle has taken responsibility for the vehicle,
informing or advising the driver of the commercial vehicle of an actual delivery status, in particular based on cargo restrictions, an availability of target cargo terminals and other parameters to help the driver to optimize a speed of transfer, and/or
receiving/sending a message from/to further subscribers connected to the area infrastructure (Fig. 1, Fig. 2 & ¶¶[0032]-[0039]: The vehicle driver transfers the truck 
10 manually to the incoming vehicle station 3. There, the truck 10 is handed over by the vehicle driver to the hauling yard 1. In the process, the vehicle data is transferred manually or by means of a suitable data carrier, or transferred telemetrically to a supervisory computer 39 of the hauling yard 1 … The supervisory computer 39 forms a coordinating central control point of the hauling yard 1 according to the invention. It actuates the respective truck 10, for example by means of radio);
performing at least one function or providing at least one piece of information by the operator interface module of the system, wherein the operator interface module is configured to provide information about at least one of the following:
a connection state of each vehicle within the restricted area,
an operating state of each vehicle in the restricted area,
a position and direction of each vehicle on a graphical map of the restricted area,
sensor signals transmitted by the vehicle that relate to an overview and/or a front view and/or from another perspective,
a series or order of destinations for each vehicle,

an actual cargo of each directly or indirectly controlled vehicle (see Fig. 1, Fig. 2 
& ¶¶[0022]-[0029]: According to FIG. 2, the second autonomous operator control device 23n can have at least one path calculating device 29 and at least one orientation and position-determining device 30 which is connected thereto … the device 30 for determining the orientation and position is configured in such a way that it determines only the relative orientation and position [position and direction] of the truck 10 with respect to the next traveled to station [destination] of the hauling yard 1 [restricted area] … the sequence of movement [series or order of destinations] vectors BV … which are generated by the path-calculating device 29 guide the truck 10 to the next station of the hauling yard 1 to be traveled to when they are processed by the drive train 12 … the device 30 for determining the orientation and position  [position and direction] can then be composed of a sensor system which operates [sensor signals] with a plurality of sensors which are distributed on the area of land 2 of the hauling yard 1, which sensors permit the orientation and position of the trucks 10 which are moved on the area of land 2 to be determined. In particular, the sensor system can operate according to the radar principle [overview and/or a front view and/or from another perspective] … the orientation and position determining device can have an image-recognition device 33 which operates with at least one camera 34. Camera images are generated using the cameras 34 and then compared with stored images of the hauling yard 1 [a graphical map of the restricted area]. From this comparison it is then possible to determine the current orientation and position [position and direction] of the truck 10 within the hauling yard 1 … sensor system 41 which comprises a plurality of sensors 38 … determine critical distances between the truck 10 and obstacles and take them into account during the calculation of the movement vectors BV, and see ¶[0042]: The autonomous operator control device 23 [part of operator interface module] calculates the respectively necessary movement vector BV from the incoming data which represents the respective driver request FW, and from the vehicle position and vehicle orientation which are supplied in particular by the GPS receiver 31. The movement vector BV [information] is then transferred to the drive train 12 [part of interface module] via the drive train interface 21, and to the control device 22).

	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

24 is rejected under 35 USC §103 as being unpatentable over Mayer (PG Pub. No. US 2004/0267411 A1) in view of PG Pub No. US 2005/0216553 A1 to Mallonee et al. (hereinafter “Mallonee”) which is found in the IDS submitted on 02/28/2019.

As per claim 24, Mayer teaches the system of claim 16, accordingly, the rejection of claim 16 above is incorporated. Mayer does not disclose, which Mallonee; being analogous art; discloses comprising:
a sharing device to share information about a cargo that has been loaded or unloaded with other restricted areas or to exchange said information with another cargo management system via further interfaces (see ¶[0028]: To enable a transportation service provider's employee to gather and directly input real time data in the most efficient way, a service provider may provide an employee with a mobile device [sharing device] wirelessly connected to a service provider's network. Having a mobile device directly connected to the service provider's network may increase productivity and eliminate an extra step of manually transferring recorded information into a network database. The mobile device also enables the user to track, or monitor, deliverable units such as trailers, containers, and individual packages, each of which can be nested within one another … By tracking the real-time movement of deliverable units, efficient delivery management can be achieved, and see Fig. 3, Fig. 4 & ¶¶[0033]-[0034]: web application [interface] for an integrated transportation network … Data also may be entered into a network through one of a plurality of work stations).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer in view of Mallonee, as both inventions are directed to the same field of endeavor - delivery management system and the combination would provide a delivery management system/ methods that utilize a mobile tracking device to enable a service provider employee to gather, directly input, monitor, and manage in real time data related to in- (see Mallonee’s ¶[0002]-[0004]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.





/T.E./Examiner, Art Unit 3661                           
	
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661